CAPOTOSTO, J.
The defendant, a man some thirty-five years of age, was found guilty of carnal knowledge of one Hattie Handy, a girl a little over thirteen years old. The defendant seeks a new trial on the ground that the verdict is against the evidence.
The acquaintance between the two. began in a little variety store in Westerly, which both frequented. The offence was committed in a park or country road.
The evidence of the girl, standing alone, creates an atmosphere of uncertainty and calls for a close scrutiny of her conduct as a witness. Her testimony can not be given its proper weight unless it be kept in mind that the unfortunate child is of low mentality with abnormal sexual tendencies. Her testimony of the defendant’s attentions and promise of marriage is by far more credible in the light of her physical and mental condition.
The defendant convicted himself.. His evasive and contradictory testimony, given in a halting, nervous and insincere manner, corroborated the-State’s claim either directly or by positive inference. The evidence of disinterested and credible witnesses, offered in contradiction of various de*107nials of the defendant as to his 'being in company with the complaining witness at certain times and places, removed any reasonable doubt as to his guilt.
For State: Attorney General.
For Defendant: J. 0. Watts.
The jury justly found a verdict of guilty against a man of normal faculties who, by insinuating conduct, succeeded in taking advantage of an abnormal child.
Motion for new trial denied.